Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “implanting ions from a bonding surface of the stacking wafer into the composite wafer” (emphasis added), however the composite wafer has not been formed when the implantation of ions takes place and therefore the language is not deemed to be clear and concise. The composite 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Akiyama et al (WO 2016/194975) as available under 102(a)(1) and US 2018/0175283 which is an English language translation of the WO document as available under 102(a)(2) for the same reasons as expressed in paragraph 3 of the Office action dated November 27, 2020 with the following added for emphasis.
It should be noted that newly presented claims included the use of a support wafer formed from silicon or sapphire and the stacking wafer was one of lithium tantalate or lithium niobate and additionally that the ions were implanted into the stacking wafer from the bonding surface of the wafer to form an implanted region and that this ion implanted surface was used as the bonding surface for the stacking wafer. Additionally as clearly described by Akiyama and as noted by applicant in the response, the oxide single crystal wafer can be “split along the ion-implanted layer 13 to remove a portion 11b of the oxide single-crystal wafer”, see paragraph [0044] and applicant’s response on pages 2-3 of the remarks. The applicant is advised that “thinning” in its broadest sense and general definition is reducing the thickness or dimension of the article. By splitting the wafer along the ion-implantation layer, one has thinned the wafer and removed the non-ion implanted wafer portion 11b from the composite wafer. Clearly, one skilled in the art would have understood that the lithium tantalate or lithium niobate remaining on the composite wafer would have been that material which was ion implanted. For a discussion of the dependent claims, applicant is referred to the prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al (WO 2016/194975) as available under 102(a)(1) and US 2018/0175283 which is an English language translation of the WO document as available under 102(a)(2) in view of Rabiei et al (the article entitled “optical and electro-optical properties of submicrometer lithium niobate slab waveguides prepared by crystal ion slicing and wafer bonding” from Applied Physics Letters) for the same reasons as expressed in paragraph 6 of the Office action dated November 27, 2020.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 9 further taken with PCT WO 2013/135886 (machine translation provided) for the same reasons as expressed in paragraph 10 of the Office action dated November 27, 2020.
Claims 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisma et al (newly cited) in view of PCT WO 2009/106177 (newly cited).
Haisma et al taught that it was known at the time the invention was made to provide a piezoelectric material (as a stacking wafer, noting that other than identifying it as a “stacking” wafer), the word “stacking” only means it is identified as one of the wafers to be stacked) for one of the wafers to be stacked and bonded together and taught that the other wafer joined to the piezoelectric material was in fact a silicon wafer (where the silicon wafer is the support wafer of the claim and that the word “support” means nothing other than one of the wafers which is in the composite assembly stack). Applicant is referred to column  4, lines 27-36, column 3, lines 38-60, column 7, lines 3-21 (noting that lithium niobate was expressly referred to as one of the wafers useful in composite wafer manufacture where the other wafer employed was clearly defined as a silicon wafer). It should be noted that subsequent to the bonding operation, the silicon wafer was subject to a wafer thinning operation. There is no indication one skilled in the art would have subjected the wafer to a process of ion implanting of the silicon wafer prior to the bonding operation.
As an alternative to thinning the wafer by etching and/or machining, it was known to thin a wafer of silicon via a process wherein one implanted ions into the surface of the wafer, bonded the wafer to form a composite wafer, and then subjected the same to a process wherein the material which was implanted is embrittled and the wafer splits at the depth that the ions were implanted, thinning the wafer material. Such processing was known as suggested by PCT ‘854 and additionally it was understood such processing was suitable to be performed upon silicon wafers, see page 1, lines 10-15, page 7, lines 14-20. Clearly, wafer thinning a silicon wafer was understood to have been performed by a Smart CutTM process as an alternative to thinning via etching and/or machining. It would have been obvious to one of ordinary skill in the art at the time the invention was made then to form a composite wafer where the support wafer (the staking wafer in the claim which is lithium niobate) was a lithium niobate wafer and the wafer being thinned was a silicon wafer as such a thinning technique was a well-known alternative to machining and/or etching the wafer as evidenced by PCT WO 2009/106177 in the process of thinning a silicon wafer disposed on a lithium niobate substrate as taught by Haisma et al. It should be noted that PCT ‘177 taught that one would have employed hydrogen and helium as the ions used for implantation in the splitting operation.
With respect to claims 2 and 3, the reference suggested the use of hydrogen ions for implantation in the operation and additionally suggested the specific dose therein. It would have been understood that those skilled in the art would have determined the specific amount of dosage to apply to the substrate and such would have been within the specified ranges. With respect to claim 6, the references taught that the supporting wafer was silicon. Regarding claim 7, the references suggested that one skilled in the art would have formed an insulating film of silicon dioxide on the surface of the wafer before the bonding operation in Haisma. 
Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 11 further taken with Akiyama et al (WO 2016/194975) as available under 102(a)(1) and US 2018/0175283 which is an English language translation of the WO document as available under 102(a)(2).
As previously discussed above, the combination taught the use of ion implantation as part of a process where hydrogen and helium ions were used in the implantation operation. The references failed to expressly state the specified dose amounts of helium in the operation. It should be well understood that one would determine the same in order to achieve the desired amount of material transferred (thinned) remaining on the other wafer. It was understood to use dosing within the specified range as expressed by Akiyama et al (see the previous Office action for a complete discussion of the same). It would have been obvious to one of ordinary skill in the art at the time the invention was made to expose the wafer to an ion implantation dosing within the specified range as taught by Akiyama et al in the operation of wafer thinning via ion implantation as taught above in paragraph 11. With respect to claim 5, note that the reference to Akiyama taught that those skilled in the art would have performed a surface treatment prior to bonding the wafers together.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 11 further taken with Rabiei et al (the article entitled “optical and electro-optical properties of submicrometer lithium niobate slab waveguides prepared by crystal ion slicing and wafer bonding” from Applied Physics Letters) for the same reasons as expressed in paragraph 6 of the Office action dated November 27, 2020.
Note that the references as set forth above in paragraph 11 suggested that one skilled in the art would have used helium ions to implant within the wafer to facilitate splitting the wafer. The references failed to teach the dosing level of helium employed. However, the reference to Rabiei et al suggested those skilled in the art would have understood suitable dosing levels for helium in order to provide ions for the splitting operation. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 11 further taken with PCT WO 2013/135886 (machine translation provided) for the same reasons as expressed in paragraph 7 of the Office action dated November 27, 2020.
It should be noted that Haisma suggested the formation of a surface acoustic wave device (see Haisma discussed above). Generally having the identified concentration as claimed in a SAWs device was known per se as evidenced by PCT ‘886, see the previous discussion of the reference.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record taught grinding or polishing so as to not interfere and/or remove any of the implanted region of the assembly in a thinning operation. The reference to Kub et al (US 2003/0199105, newly cited) suggested that those skilled in the art would have polished after wafer splitting via ion implantation, however this polishing was performed to smooth and thin the remaining layer of material which was the ion implanted material. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that claims 9-17 are actually NOT of the same scope as that of claims 1-8 as argued by applicant and that claim 9 is reciting ion implantation into the Lithium tantalate or lithium niobate substrate rather than that of the support (which is silicon or sapphire). Additionally, claim 9 recites thinning of the material to leave the ion implanted layer entirely intact. As noted above, such is new matter, but it should also be noted that use of implantation to split a wafer (and thin the same) would leave the ion implanted portion of the wafer intact and on the surface of the support wafer in the thinning operation. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746